DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are moot in view of the new grounds of rejection or indication of allowable subject matter as detailed below.
It should be noted that although independent claim 1 claims “A qubit”, the body of the claim does not specifically claim the qubit itself or a structure that is necessarily identified as a qubit (e.g. a Josephson junction).  Claim 1 does recite “a junction” but the term “junction” is not necessarily a qubit.  It has been held that pending claims must be given their broadest reasonable interpretation, Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005), MPEP 2111, in light of the specification as would be interpreted by one of ordinary skill in the art In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004).  One having ordinary skill in the art would interpret the term “junction” to be the point where two or more things are joined including, for example, the electrical junction between capacitor structures as identified in Chang `552 below.  However, the dependent claims which either specify that the junction is a specific type of qubit junction (e.g. a Josephson junction as in claim 4) or has a specific structure (e.g. claim 2) overcome said interpretation and have been indicated as allowable subject matter as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2020/0176552 A1 to Chang et al., “Chang `552”, in view of U.S. Patent Application Publication Number 2014/0264286 A1 to Chang et al., “Chang `286”.
Regarding claim 1, Chang discloses a structure (e.g. Fig. 3A) comprising: 
a substrate (104, ¶ [0024]);
a first capacitor structure (left side 112/114 stacked structure ¶ [0027], see Examiner-annotated figure below) having a lower portion formed in a first trench (left side trench 104t/106) of a 
a second capacitor structure (right side stacked 112/114, see Examiner-annotated figure below) having a lower portion formed in a second trench (right side trench 104t/106) of the surface of the substrate and at least one second raised portion (near junction) extending above the surface of the substrate, the second trench separate from the first trench (as pictured); and
a junction (see Examiner-annotated figure below) between the first capacitor structure and the second capacitor structure, the junction disposed at a predetermined distance from the surface of the substrate (i.e. spaced apart by insulator 110, ¶ [0027],[0028]) and having a first end in physical contact with the first raised portion and a second end in physical contact with the second raised portion (junction connects the two capacitor structures).

    PNG
    media_image1.png
    662
    941
    media_image1.png
    Greyscale

Chang `552 fails to clearly state wherein the device is a qubit and wherein the first capacitor structure and the second capacitor structure formed of a superconducting material. 
Chang `286 teaches wherein a qubit circuit (e.g. FIG. 2A circuit 110) includes a capacitor structure (¶ [0020]) formed using superconducting material (e.g. aluminum, ¶ [0018],[0020]-[0020]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the trench capacitor structure of Chang `552 as part of a qubit circuit as taught by Chang `286 in order to form high density integrated capacitor structures (e.g. Chang `552 ¶ [0024]) with increased areal capacitance density over conventional planar capacitors.

Regarding claim 7, although Chang `552 in view of Chang `286 yields the qubit of claim 1, Chang `552 fails to clearly anticipate a cavity formed between the junction and the substrate.
However, Chang `286 teaches wherein a qubit circuit (110) is suspended (e.g. FIG. 1C, FIG. 3C or 3D suspended 310 structure).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chang `552 with the junction suspended as taught by Chang `286 in order to reduce interface losses (Chang `286 ¶ [0002],[0026],[0027]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2020/0176552 A1 to Chang et al., “Chang `552”, in view of U.S. Patent Application Publication Number 2014/0264286 A1 to Chang et al., “Chang `286”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2019/0385673 A1 to Bosman et al., “Bosman”.
Regarding claim 5, Chang `552 in view of Chang `286 yields the qubit of claim 1, and Chang `552 further teaches wherein the substrate comprises Silicon (Si) (¶ [0024]) and Chang `286 teaches wherein a substrate comprises silicon (Si) (¶ [0002],[0020],[0021]).

Chang `286 fails to clearly state wherein the superconducting material is Niobium (Nb).
Bosman teaches wherein a superconductive material used for capacitor plates (203, 204) in a qubit circuit may be made of niobium (¶ [0041]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chang `552 in view of Chang `286 with niobium as the superconducting material as taught by Bosman in order to select a material suitable for forming qubits with high coherence times (Bosman ¶ [0008]) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2020/0176552 A1 to Chang et al., “Chang `552”, in view of U.S. Patent Application Publication Number 2014/0264286 A1 to Chang et al., “Chang `286”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2006/0046487 A1 to Miyazaki et al., “Miyazaki”.
Regarding claim 6, although Chang `552 in view of Chang `286 yields the qubit of claim 1, Chang `552 fails to clearly teach wherein the first capacitor structure and the second capacitor structure are of a trapezoidal shape in cross section.
Miyazaki teaches a capacitor structure (e.g. FIG. 7C) wherein capacitor structures (filled with 27) are of trapezoidal shape in cross section (as pictured in FIG. 7C and due to preferential (100) silicon (Si) etching (Abstract, ¶ [0053]-[0060]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chang `552 in view of Chang `286 with Miyazaki in order to form the trenches using wet etching which involves fewer steps and/or forms a desirably less damaged surface as compared to alternative etching methods (Miyazaki ¶ [0003]-[0009]) which enhances reliability (Miyazaki ¶ [0045],[0060]).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Number 6,605,225 B1 to Yamashita et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Eric A. Ward/               Primary Examiner, Art Unit 2891